EXHIBIT 10.1
LETTER AGREEMENT
November 5, 2009
Digital Angel Corporation
490 Villaume Avenue
South St. Paul, MN 55075
Attention: President

         Re:  
Pre-payment of Term Loan and Waiver of Interim Payments

Ladies and Gentlemen:
Reference is made to (a) the Securities Purchase Agreement dated as of
August 31, 2007 between Digital Angel Corporation f/k/a Applied Digital
Solutions, Inc. (the “Company”) and Kallina Corporation (“Kallina”) (as amended,
restated, modified and/or supplemented from time to time, the “Kallina SPA”);
(b) the Secured Term Note dated as of August 31, 2007 from the Company in favor
of Kallina in the original principal amount of $7,000,000 (as amended, restated,
modified and/or supplemented from time to time, the “2007 Kallina Note”); and
(c) the other Related Agreements as defined in the Kallina SPA (collectively
with the Kallina SPA, the 2007 Kallina Note and all instruments, documents and
agreements related thereto, the “Existing Kallina Agreements”). Capitalized
terms used herein that are not defined shall have the meanings given to them in
the Kallina SPA.
Reference is also made to the (a) the Securities Purchase Agreement dated as of
August 24, 2006 between the Company and Laurus Master Fund, Ltd. (“Laurus”) (as
amended, restated, modified and/or supplemented from time to time, the “Laurus
SPA”); (b) the Secured Term Note dated as of August 24, 2006 from the Company in
favor of Laurus in the original principal amount of $13,500,000 (as amended,
restated, modified and/or supplemented from time to time, the “2006 Laurus Note”
and collectively with the 2007 Kallina Note, the “Notes”); and (c) the other
Related Agreements as defined in the Laurus SPA (collectively with the Laurus
SPA, the 2006 Laurus Note and all instruments, documents and agreements related
thereto, the “Existing Laurus Agreements,” and collectively with the Existing
Kallina Agreements and the 2008 Letter Agreement and 2008 Note (defined below),
the “Existing Agreements”).
Reference is also made to the November 26, 2008 Letter Agreement (the “2008
Letter Agreement”), entered into between the Laurus/Kallina Related Parties (as
defined below), including (a) the Senior Secured Term Note dated as of
October 2, 2008 from the Company in the original principal amount of $2,000,000
(as amended, restated, modified and/or supplemented from time to time, the “2008
Note”); (b) the amendments to the 2007 Kallina Note and the 2006 Laurus Note as
described in the 2008 Letter Agreement, and (c) the Deferral Payment owed by the
Company to the Laurus/Kallina Related Parties in the amount of $800,000 as
described in the 2008 Letter Agreement (the “Deferral Payment” and together with
the Notes and the 2008 Note, the “Existing Debt Obligations”).

 

1



--------------------------------------------------------------------------------



 



As you are aware, by way of one or more instruments of partial assignment,
Kallina’s and Laurus’ respective rights in and interests under the Existing
Kallina Agreements and the Existing Laurus Agreements, respectively, were
assigned to one or more of the following entities: Valens Offshore SPV II, Corp.
(“Valens Offshore II”), Valens U.S. SPV I, LLC (“Valens U.S.”), Valens Offshore
SPV I, Ltd. (“Valens Offshore I”) and PSource Structured Debt Limited
(“PSource,” and collectively with Kallina, Laurus, Valens Offshore II, Valens
U.S. and Valens Offshore I, each a “Laurus/Kallina Related Party” and
collectively, the “Laurus/Kallina Related Parties”).
On November 2, 2009, the Company (and certain subsidiaries) entered into an
Asset Sale and Purchase Agreement (the “Sale Agreement”) with Orolia SA to sell
substantially all of the assets of the McMurdo business unit for consideration
of no less than $10,000,000 in cash (of which amount no more than $1,500,000 may
be subject to holdback for settlement of post closing obligations under the Sale
Agreement) (the “McMurdo Sale Transaction”).
The Company and the Laurus/Kallina Related Parties desire to (a) waive the
principal payment due from the Company under the Notes for the month of
November 2009, in exchange for (b) the payment in full of the Notes upon the
Company’s receipt of funds from the McMurdo Sale Transaction, on the terms and
conditions set forth below.
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
(a) The Company and the Laurus/Kallina Related Parties agree that the Company
shall proceed to close the McMurdo Sale Transaction as provided in the Sale
Agreement and, within three (3) business days of receipt of funds by the Company
upon closing of the McMurdo Sale Transaction, the Company will pay to the
Laurus/Kallina Related Parties, and the Laurus/Kallina Related Parties will
accept from the Company, all outstanding amounts in respect of the Existing Debt
Obligations which are then owing by the Company (the total principal amount
outstanding thereunder as of the date of this Letter Agreement is $5,195,689.18,
the “Outstanding Principal Amount” and together with all interest and fees
related thereto, the “Prepayment”); provided, however, that the Company’s
obligation to make such Prepayment is expressly contingent upon the closing of
the McMurdo Sale Transaction and receipt of proceeds from the buyer thereunder.
(b) Subject to payment as described in paragraph (a) above, the Laurus/Kallina
Related Parties waive the right to receive the Monthly Amounts under the Notes
(the Monthly Amounts total $208,333.34) that are due and payable in
November 2009 (the “Deferred Monthly Amount”); provided that in the event such
payment as described in paragraph (a) above is not made, then the Deferred
Monthly Amount shall be paid in full on the Maturity Date under the Notes
together with all other amounts that may be due and owing under the Notes at
such time.
(c) Except as provided by this Letter Agreement, the Existing Agreements (and
each Related Agreement as defined therein) shall remain in full force and
effect, including the Company’s rights of payment options under the 2008
Agreement relating to form of the Deferral Payment, and are hereby ratified and
confirmed. The execution, delivery and effectiveness of this Letter Agreement
shall not operate as a waiver of any right, power or

 

2



--------------------------------------------------------------------------------



 



remedy of any Laurus/Kallina Related Party, nor constitute a waiver of any
provision of any of the Existing Agreements, except as specifically provided
herein. This Letter Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.
(d) This Letter Agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.
[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
                LAURUS MASTER FUND, LTD. (In Liquidation)
 
                By:   Laurus Capital Management, LLC, its         investment
manager
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:   Authorized Signatory
 
                KALLINA CORPORATION
 
                By:   Laurus Capital Management, LLC, its         investment
manager
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:   Authorized Signatory
 
                VALENS U.S. SPV I, LLC     VALENS OFFSHORE SPV I, LTD.    
VALENS OFFSHORE SPV II, CORP.
 
                By:   Valens Capital Management, LLC, its         investment
manager
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:   Authorized Signatory
 
                LV ADMINISTRATIVE SERVICES, INC., as Agent
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:   Authorized Signatory

SIGNATURE PAGE TO
LETTER AGREEMENT

 

 



--------------------------------------------------------------------------------



 



                  PSOURCE STRUCTURED DEBT LIMITED
 
                By:   PSource Capital Limited, its investment consultant
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:   Authorized Signatory

          CONSENTED AND AGREED TO:
 
        DIGITAL ANGEL CORPORATION (f/k/a Applied Digital Solutions, Inc.)
 
       
By:
       
 
 
 
Name:    
 
  Title:    

          DESTRON FEARING CORPORATION (f/k/a Digital Angel Corporation)
 
       
By:
       
 
 
 
Name:    
 
  Title:    

          DIGITAL ANGEL TECHNOLOGY CORPORATION
 
       
By:
       
 
 
 
Name:    
 
  Title:    

          DIGITAL ANGEL INTERNATIONAL, INC.
 
       
By:
       
 
 
 
Name:    
 
  Title:    

SIGNATURE PAGE TO
LETTER AGREEMENT

 

 



--------------------------------------------------------------------------------



 



FEARING MANUFACTURING CO. INC.

         
By:
       
 
 
 
Name:    
 
  Title:    

FLORIDA DECISION CORPORATION
(f/k/a Pacific Decision Sciences Corporation)

         
By:
       
 
 
 
Name:    
 
  Title:    

SIGNATURE PAGE TO
LETTER AGREEMENT

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Wiring Instructions
Capital One Bank NA
404 Fifth Ave, New York, NY
ABA#                                         
LV Administrative Services
Account #                                        
Reference: DIGA

 

 